date internal_revenue_service number info release date conex-108194-04 cc ita b04 uilc -------------------------------------------- ---------------------------- --------------------------------- ---------------------------------- dear ---------------------- this letter is in response to your inquiry dated date asking about the taxability of certain payments to the shrimp industry in south carolina under the consolidated appropriations resolution pub_l_no 117_stat_11 the act sec_501 of the act provides for economic assistance to the shrimp industry in south carolina and other states sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including but not limited to compensation_for services and gross_income derived from business under the general welfare exception however the irs has held that payments to individuals by governmental entities under legislatively provided social benefit programs for the promotion of the general welfare are not includible in the recipient’s gross_income to qualify under the general welfare exception payments must be made from a governmental fund be for the promotion of general welfare ie generally based on individual or family needs and not represent compensation_for services for example revrul_76_144 1976_1_cb_17 concludes that grants to help disaster victims meet extraordinary disaster-related necessary expenses or serious needs such as medical or dental housing personal_property transportation and funeral_expenses are in the nature of general welfare and therefore not includible in gross_income on the other hand governmental payments to businesses generally do not qualify for the general welfare exception because the payments are not based on individual or family need also payments that compensate for lost profits or business income whether to businesses or individuals do not qualify under the general welfare exception for example notice_2003_18 2003_14_irb_699 concludes that grants that compensate small businesses for certain economic losses resulting from the attack on the world trade center do not qualify for the general welfare exception because that exception is limited to individuals who receive governmental payments to help them with their individual needs the purpose of the payments authorized by the act appears to be to compensate the shrimp industry for economic losses not to promote the general welfare based on individual or family need as notice_2003_18 indicates payments that compensate businesses for economic losses do not qualify for the general welfare exception accordingly these payments also appear to not qualify for the general welfare exception i hope this information is helpful if you have any further questions please call ----------------------------- identification_number ------------- at -------------------- robert m brown associate chief_counsel income_tax accounting sincerely
